THIS cause was at issue on the application for supersedeas November 29, 1925, and was affirmed by department 2, without opinion, March 1, 1926. Application for rehearing was filed March 11, and three days later it was transferred from the department to the court en banc.
In this application counsel for plaintiff in error speak of "the extraordinary length of time which elapsed since this case has been at issue." That phrase might have been excusable had the court merely granted or denied the supersedeas, but final decision within ninety days of submission is at least a compliance with the constitutional mandate that a speedy remedy shall be afforded for every injury.
Counsel insist upon a statement of our reason for the affirmance. That reason is the usual one in such *Page 128 
cases, there is no reversible error in the record. They say the case is "brushed aside" as if "too trivial to call for a written opinion" and their client "might well conclude * * * that they were ignorant of the law when they advised him" to prosecute this writ. Since by their discourtesy they make it necessary, we have simply to add that, admitting the good faith of their brief, they have correctly interpreted our action.
Rehearing denied.